EXHIBIT 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 regarding Annual Report on Form 10-K for the year ended December 31, 2015 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Acacia Diversified Holdings, Inc., a Texas corporation (the “Company”), does hereby certify that, to our knowledge: 1.The Company's Annual Report on Form 10-K for the fiscal period ended December 31, 2015, (the Form 10-K) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.Information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented herein. Date: April 25 , 2016 By: /s/ Steven L. Sample Steven L. Sample Chief Executive Officer and Chief Financial Officer
